Citation Nr: 1040413	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Baltimore, Maryland.  The Board 
remanded the issue herein for additional development in August 
2009.  Such development having been completed, the case was 
returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a left eye 
disability that is due to a disease or injury that occurred 
during his military service.

2.  Refractive error of the eye is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by two 
letters that were sent to the Veteran by the RO in March 2006.  
In the first letter, issued prior to the rating decision that is 
appealed herein, the RO explained what the evidence needed to 
show in order to establish service connection for a claimed 
disability and informed the Veteran of VA's duty to assist him in 
substantiating his claims under the VCAA and the effect of this 
duty upon his claims.  A second letter, which was also sent to 
the Veteran prior to the decision appealed herein, adequately 
explained the manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.    

VA also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record VA treatment records, service treatment records, 
and the Veteran's DD-214.  The Board notes that the Veteran's 
service treatment records indicate that they were 
"reconstructed" at the Naval Hospital in Pautuxent River, 
Maryland in June 1970, prior to the Veteran's discharge from the 
Navy, because the Veteran's previous command lost his health 
record.  While the Board acknowledges that VA has a duty to 
obtain all relevant records that are in the custody of a federal 
department or agency, 38 C.F.R. § 3.159(c)(2), in this case the 
Board finds that attempting to obtain a more complete copy of the 
Veteran's service treatment records would be futile.  See id.  
Navy personnel at the Naval Air Station in Pautuxent River 
attempted to obtain these records in June 1970 after the Veteran 
returned from deserter status and surrendered to that command.  
However, their attempts were unsuccessful.  Therefore, the Board 
concludes that either additional service treatment records either 
no longer exist or that the custodian does not have them.  See 
id.  Moreover, it appears that the records on file are originals 
and there is nothing to suggest that there are outstanding 
records that could be found.  

There is also nothing to suggest that additional relevant 
evidence exists that is not of record.  The Veteran also received 
a VA ophthalmological evaluation in connection with this claim.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were satisfied in this case.


II.  Prior Remand

This claim was remanded by the Board in March 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).

The March 2009 remand instructed that (1) the Veteran be 
contacted and asked to identify any treatment that he received 
for his eye disability and for those records to be obtained; (2) 
the Veteran be scheduled for a VA examination to determine the 
nature and etiology of any eye disability; and (3) the Veteran's 
claim then be readjudicated.  

In August 2009 the RO sent the Veteran a letter requesting that 
he identify any treatment that he received for his claimed eye 
disorder.  The Veteran did not respond to this request.  A VA 
examination of the Veteran's eyes was conducted in March 2010.  
This examination was comprehensive and adequately addressed the 
questions that were set forth in the March 2009 remand.  The 
Veteran's claim was thereafter readjudicated in a June 2010 SSOC.  
For these reasons, the Board finds that there was substantial 
compliance with its prior remand instructions.

II.  Service connection

The Veteran claims that he currently has a left eye disability as 
a result of an incident in which alkaline soap spilled in his eye 
during his service.  He also claims that he has obstructed vision 
in a small area of his eye that onset in service and that he 
noticed a change in his visual acuity while he was in service.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

However, congenital and developmental defects, including 
refractive error of the eye, are not considered disabilities for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran's service treatment records show that in September 
1969 the Veteran complained of distorted vision and a blind spot 
in his left eye.  He then reported that these symptoms had been 
present for approximately three months.  A visual field exam that 
was administered in October 1969 was interpreted as normal.  An 
October 1969 eye examination yielded the conclusion that there 
was no clinical evidence of the etiology of the Veteran's visual 
symptoms.  

The Veteran's separation examination did not note any 
disabilities of the eye, other than refractive error of the left 
eye, which, as previously noted, is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran 
denied any eye problems or history of eye problems on the Report 
of Medical History prepared on the same date as his separation 
examination.  

There is no evidence that the Veteran sought any treatment for 
any type of eye disorder thereafter.  However, on his claim form 
dated in December 2006 he indicated that he had a small part of 
his vision that was blocked in his left eye and on his December 
2007 VA Form 9 he wrote that his visual acuity was diminished 
after alkaline soap spilled in his eye during his service.

A VA eye examination was performed in March 2010 to determine the 
nature and etiology of any eye disorder(s) that the Veteran may 
have had.  At that time, the Veteran reported that powdered soap 
that was used to clean decks and paint brushes got in his eye at 
the end of 1969 or the beginning of 1970.  The Veteran reported 
that he currently experienced ocular pain on the left side and 
that he experienced blurred vision, saw distorted images, and had 
a small blurry or cloudy spot in the center of his left eye.

A funduscopic examination of the left eye revealed a normal 
vessel, macula, media, and periphery.   There was no scotoma or 
homonymous hemianopsia.  There was a visual field defect. Slit 
lamp findings were abnormal.  The Veterans sclera and 
conjunctive, cornea, anterior chamber, and iris were normal.  
However, the lens had 2+ nuclear sclerosis and trace anterior 
spokes.  The lenses were intact in both eyes but there were early 
cataracts.  This was present in both of the Veteran's eyes.  
There were no physical findings of abnormal accommodation, 
abnormal lacrimal duct function, abnormal eyelids, chronic 
conjunctivitis, residuals of eye injury, lagopthalamos, 
symblepharon, ptosis, nystagmus, or eyelash or eyebrow loss.  The 
Veteran had best corrected vision of 20/20 in his right eye and 
20/30 in his left eye.

The examiner diagnosed suspected glaucoma in both eyes; early 
cataracts in both eyes; and refractive error that was correctable 
to 20/20 in the right eye and 20/30 in the left eye.  The 
examiner explained that the Veteran's suspected glaucoma was 
genetically determined and that the Veteran's early cataracts 
were not abnormal given his age.  The refractive error in the 
Veteran's right eye was also considered to be genetically 
determined.  The examiner was unable to ascertain the etiology of 
the Veteran's refractive error of the left eye, which was 
correctable only to 20/30, but opined that this was less likely 
than not due to in service trauma.  He opined that the Veteran's 
ophthalmologic examination did not reveal any permanent sequelae 
or damage from the powdered soap that got in the Veteran's left 
eye during his service.  The rationale given was that permanent 
corneal or conjunctival scarring would be the result of this type 
of injury if moderate or severe damage was done.  However, there 
was no scarring present in the Veteran's left eye.

The evidence does not show that the Veteran has an eye disorder 
that was incurred during or aggravated by his service.  The 
Veteran has age related early cataracts, genetically determined 
suspected glaucoma, and refractive error.  None of these 
disorders were found by the examiner to be related to a disease 
or injury that occurred during the Veteran's service.  While the 
Veteran contended that he had eye problems as a result of getting 
alkaline soap in his eye during service, the examiner explained 
that it was less likely than not that this was the case because 
the Veteran did not have the scarring that would normally 
accompany such an injury.  No permanent sequelae of this incident 
were found on examination.  The examiner's opinion in this regard 
is accorded more weight than the Veteran's given that the 
examiner's opinion was based on professional expertise after 
reviewing the Veteran's records and conducting a comprehensive 
examination of the Veteran's eyes.  

While the Veteran is competent to report that his vision got 
worse in the military, this was then noted to be refractive error 
which, as previously noted, is considered a congenital or 
developmental defect that is not subject to service connection.  
In order to receive service connection, the loss of vision must 
be caused by a disease or injury the occurred during the 
Veteran's service.  As explained above, the evidence shows that 
it is less likely than not that this was the cause of the 
Veteran's refractive error of the left eye.  Similarly, while the 
Veteran is competent to report that he experiences a small area 
of clouded vision on the left, the only finding upon examination 
that could relate to this complaint was that of early cataracts 
which were present in both eyes and which the examiner related to 
age rather than anything that occurred during the Veteran's 
military service.  The examiner opined that all of the Veteran's 
eye disorders were unrelated to his military service.  

Insofar as the evidence does not show that the Veteran has any 
eye disorder that was caused by a disease or injury in service, 
there is no basis for service connection for a left eye 
disability.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a left eye disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


